Citation Nr: 1513406	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-27 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for right ankle bone chip, status post-surgical repair with scar.

2.  Entitlement to a compensable rating for left ankle bone chip, status post-surgical repair with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973, and from June 1984 to December 1995. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided VA examinations of his ankles and feet in June and July 2009.  Since then, the Veteran has submitted evidence including an October 2010 private treatment record reflecting a diagnosis of degenerative joint disease of the ankles with arthritic spurring, pes cavus of both lower extremities, and decreased range of motion of the subtalar joints.  Also, in his October 2012 substantive appeal, the Veteran asserted that, since his VA examinations, his ankles had become more painful, that he was currently receiving VA treatment for this, and that he wished to postpone a final decision on his claim until he finished such treatment.  In a November 2014 brief, the Veteran's representative argued that the 2009 VA examinations were too old to represent the Veteran's current disability picture, and requested a new VA examination of his disabilities.  

VA treatment records dated in August 2012 and January 2013 reflect assessments that the Veteran "probably does have some ankle arthritis secondary to his previous surgeries," and recommendations that the Veteran take medication for ankle pain and use ankle braces and foot orthotics.  They also reflect that the Veteran had been undergoing physical therapy.  However, no records of such physical therapy have been associated with the claims file.  

In light of the above, the Veteran's appeal must be remanded.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from July 2009 to the present, to specifically include any physical therapy records. 

2.  Then, schedule the Veteran for a VA examination to evaluate the current severity of his ankle disorders.  The claims file, including the 2009 VA examination reports, VA treatment records, and the October 2010 private treatment record reflecting a diagnosis of degenerative joint disease of the ankles with arthritic spurring, pes cavus of both lower extremities, and decreased range of motion of the subtalar joints, should be reviewed by the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

Also, for any separate foot disorders diagnosed, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is caused or aggravated (i.e. permanently worsened beyond its natural progression) by either service-connected ankle disorder.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




